Citation Nr: 0126244	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  98-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected internal derangement of the left knee, currently 
rated 10 percent disabling.  

2.  Entitlement to an increased rating for the service-
connected left knee scar, currently rated 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs







ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1967 to April 1970.  

This appeal originally arose from a September 1997 rating 
action that assigned an increased rating of 10 percent for 
the service-connected left knee scar.  

In decision promulgated in December 1999, the Board of 
Veterans Appeals (Board) found that new and material evidence 
had been submitted to reopen the claim of service connection 
for a skin disorder and remanded that matter to the RO for 
additional development of the record.  

The Board also remanded the issue of an increased rating for 
a left knee scar for further development of the record to 
include adjudication of the matter of whether the veteran 
currently had additional service-connected disability of the 
left knee as a shell fragment wound residual.  

By rating action of June 2001, the RO granted service 
connection and assigned a 10 percent for a skin disorder 
manifested by hyperhidrosis of the hands and feet, effective 
on January 29, 1997.  This constitutes a full grant of the 
benefit sought on appeal with respect to that previously 
considered issue.  

The RO also granted service connection for internal 
derangement of the left knee and assigned a separate rating 
of 10 percent, effective on January 29, 1997; however, the 
matter of a rating in excess of 10 percent remains for 
appellate consideration.  

Lastly, as the RO continued the denial of a rating in excess 
of 10 percent for the service-connected left knee scar as a 
shell fragment wound residual, this matter of a rating in 
excess of 10 percent also remains for appellate 
consideration.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On 9 November 2000, the President of the U.S. signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (29 August 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

This law and implementing regulations redefine the obligation 
of the VA with respect to the duty to assist and include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
They also eliminate the concept of a well-grounded claim and 
supercede the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam Order), that had held that the VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
and after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
pursuant to the VCAA and implementing regulations, it would 
be prejudicial to the appellant if the Board were to proceed 
to issue a decision at this time.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  

In an effort to assist the RO, the Board has reviewed the 
claims folder and identified certain assistance that must be 
rendered to comply with the VCAA and implementing 
regulations.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

First, in its December 1999 Remand Order, the Board 
instructed the RO to afford the veteran a VA examination to 
determine the nature and degree of severity of all residual 
service-connected left knee disability resulting from the 
shell fragment wound suffered in service, to specifically 
include the examiner's identification of any objective 
evidence of pain or functional loss due to pain associated 
with the left knee disability and his opinion as to the 
extent that pain limited the veteran's functional ability.  

These clinical findings and medical comments were solicited 
in accordance with the mandate of the Court in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 requiring an assessment of 
the degree of the veteran's functional loss stemming from his 
left knee disability due to pain, weakened movement, excess 
fatigability, and incoordination, particularly in the work-
place.  

Although the veteran was afforded a VA orthopedic examination 
in July 2000 and the examiner furnished additional comments 
in a January 2001 addendum to that examination, the Board 
finds that both were deficient in failing to furnish the 
requested DeLuca clinical findings and medical comments with 
the degree of specificity the Board requires in order to 
equitably adjudicate this claim.  As a result, this matter 
must again be remanded to the RO for additional development 
of the medical evidence prior to an appellate decision on 
this issue.

Second, the December 1999 Board Remand Order also instructed 
the RO to determine whether traumatic arthritis was present 
in the veteran's left knee, in connection with adjudication 
of the matter of whether the veteran currently had additional 
service-connected disability of the left knee as a shell 
fragment wound residual.  

The January 2001 VA examination report provided radiological 
confirmation of the existence of left knee arthritis, and the 
veteran was granted service connection for internal 
derangement of the left knee and assigned a separate 10 
percent rating was assigned under the provisions of 38 C.F.R. 
§ 4.71a including Diagnostic Code 5257.  

However, the matter of entitlement to a separate disability 
rating for left knee arthritis was not fully addressed by the 
RO.  The Board finds that this inextricably-intertwined issue 
must be addressed in connection with this appeal.  

In this regard, the Board refers the RO's attention to 
VAOPGCPREC 23-97 (which provides that a knee disability rated 
under DC 5257 may warrant a separate disability rating for 
arthritis based on X-ray findings and limitation of motion; 
the limitation of motion under DC 5260 or 5261 need not be 
compensable but must at least meet the criteria for a 
noncompensable rating) and VAOPGCPREC 9-98 (which provides 
that a separate disability rating for arthritis may also be 
based on X-ray findings and painful motion under the 
provisions of 38 C.F.R. § 4.59, where the veteran also has 
objectively-demonstrated pain on motion, even though the 
criteria for a noncompensable rating under either DC 5260 or 
5261 is not met).  

Accordingly, the case is remanded to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran and request him to 
furnish the names and addresses of, and 
the dates of treatment by, all providers 
of medical treatment and evaluation for 
his left knee disabilities from 1997 to 
the present time.  He should be requested 
to sign and submit appropriate forms 
authorizing release to the VA of any 
records from non-VA medical providers.  
Thereafter, the RO should obtain copies 
of all such medical records, to include 
any from the VA outpatient medical 
facility.  All records received and all 
responses from the veteran and the 
medical providers should be associated 
with the claims folder.  

2.  After the abovementioned records have 
been received, the veteran should be 
afforded a special VA examination to 
determine the current severity of the 
service-connected shell fragment wound 
residuals of the left knee.  The claims 
folder and a copy of this Remand Order 
should be made available to the examiner 
prior to the examination for review of 
the veteran's medical history, and the 
examiner must state for the record that 
such review has been accomplished.  All 
clinical findings pertaining to the left 
knee should be reported in detail.  Such 
tests as the examiner deems necessary 
should be performed.  The examiner should 
(a) conduct range of motion studies of 
the left knee and specify the range in 
degrees; (b) comment as to whether there 
is slight, moderate, or severe impairment 
of the knee, as reflected by any 
recurrent subluxation or lateral 
instability; and (c) state whether or not 
the left knee scar produces limitation of 
function of the left leg, and if so, 
describe the nature and extent of the 
limitation produced.  The examiner must 
specifically address the matter of the 
degree of left knee functional loss, if 
any, resulting from pain on undertaking 
knee motion, weakened knee movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca and the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59.  The clinical findings and 
reasons upon which the comments are based 
should be clearly set forth.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed, including 
provision of all requested clinical 
findings and medical comments, 
particularly the examiner's assessment of 
the degree of the veteran's functional 
loss, if any, as mandated by the Court in 
DeLuca.  The RO must also ensure that all 
other notification and development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that all new 
notification and development procedures 
contained in §§ 2 and 3 of the VCAA 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) (West Supp. 2001) and in 
the implementing regulations published at    
66 Fed. Reg. 45,620 (29 August 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) are fully 
complied with and satisfied.  

4.  Thereafter, the RO should review the 
veteran's claims for increase in light of 
the additional evidence of record.  In 
adjudicating the matter of whether the 
veteran currently has additional service-
connected disability of the left knee as 
a residual of a SFW, the RO should 
consider the propriety of assigning a 
separate disability rating for the 
veteran's diagnosed left knee arthritis.  
If the veteran's claims are not granted, 
he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case and afforded a 
reasonable time to respond thereto.  

Then, if indicated, the case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


